Citation Nr: 0305877	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a low back disability.

(Entitlement to service connection for a bilateral knee 
disability will be the subject of a future decision).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2001, a 
statement of the case was issued in July 2001, and a 
substantive appeal was received in April 2002.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  A low back disability is not shown to be related to the 
veteran's active service. 


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and October 2002 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in October 2002, the veteran was advised 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
contains VA and private medical records as well as a July 
2002 VA medical examination report.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On May 1970 report of medical of medical examination, no 
abnormalities were recorded.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  
On the May 1970 report of medical history, the veteran denied 
back symptomatology.  

The service medical records reflect that in September 1970, 
the veteran complained of low back pain.  On January 1971 
report of medical examination, no abnormalities were found.   
The veteran was discharged to the USAR control group. 

The record also contains a report of a quadrennial physical 
examination in June 1979.  On the report of medical 
examination, the veteran's "PULHES" physical profile 
consisted exclusively of 1's.  See Hanson, supra.  On the 
corresponding report of medical history, the veteran denied 
back trouble.  He was found to be qualified for reenlistment 
or separation/retirement.  

A June 1998 magnetic resonance imaging (MRI) of the lumbar 
spine revealed multi-level degenerative disc disease.

An April 2000 VA radiologic report indicated narrowing of the 
thecal sac at L4-5 on the right with impingement on the right 
L5 nerve root by a disc bulge and facet hypertrophy.  There 
was also clumping of the nerve roots at that level.  

A December 2000 MRI of the lumbar spine indicated significant 
herniation at L4-5.

A January 2001 computed tomography scan revealed moderate to 
marked central stenosis at L4-5 that was multifactorial in 
etiology, right preforaminal and foraminal L4-5 herniated 
nucleus pulposus, and mild central stenosis at L3-4.

A January 2001 myelogram revealed a moderate myelogenic block 
at L4-5 and minimal extradural defect at L3-4.

March 2001 private medical records reflect that the veteran 
underwent a lumbar decompression from L3 to S1.  The 
postoperative diagnosis was spinal stenosis, lumbosacral 
radiculitis, and degenerative arthritis.  

By April 2001 rating decision, the RO denied service 
connection for several claimed disabilities.  The veteran 
initiated an appeal in May 2001 with respect to only two 
issues: service connection for herniated nucleus pulposus L4-
5 with facet hypertrophy and nerve root compression and for a 
bilateral knee disability.

On July 2002 VA orthopedic examination, the veteran reported 
that his back trouble began in service but that he did not 
seek medical attention for his symptoms until about 1998.  
The veteran indicated that he could not engage in activities 
requiring squatting, stooping, or lifting.  X-ray evaluation 
revealed moderate diffuse lumbar spondylosis.  On objective 
examination, the examiner noted that the veteran had a non-
antalgic gait and could not demonstrate toe-heel walk.  The 
examiner diagnosed multilevel degenerative disc disease with 
spinal stenosis and a history of lumbar radiculopathy, status 
post surgery.  He indicated that he could not ascertain a 
causal relationship between the veteran's in-service back 
problems and his current low back disability.  Indeed, he 
opined that there was no incident in service that caused or 
aggravated a lumbar disability and that it was the veteran's 
post-service work history consisting of heavy labor that 
likely caused degenerative changes and spinal stenosis.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Pursuant to a comprehensive VA medical examination that 
included a review of radiologic findings, and VA physician 
opined that there was no nexus between the veteran's current 
low back disability and service.  Because the competent 
medical evidence of record establishes no link between the 
veteran's current low back disability and service, service 
connection for that disability must be denied.  38 C.F.R. 
§ 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in July 2002, a VA examiner opined that 
the veteran's low back disability was unrelated to service.  
There is no medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.


	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

